Citation Nr: 0208850	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-09 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for a stomach condition, 
peptic ulcer disease and a hiatal hernia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  The veteran's claims come before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

At a hearing held in July 2000, the veteran clarified that 
his claim for service connection for a stomach condition was 
really a claim for service connection for colon polyps.  The 
Board notes, however, that a claim for colon polyps has not 
been adjudicated by the RO.  Therefore, that issue is not 
before the Board at this time and is referred back to the RO 
for appropriate action.

At the July hearing the veteran also indicated that he was 
not claiming service connection for a separate foot 
disability, but rather he was asserting that his back 
disability which should be service connected also included 
symptomatology affecting his feet which he claimed was 
radiculopathy.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  An unappealed February 1996 rating decision denied the 
veteran's claims for service connection for a stomach 
condition, a hiatal hernia, and a low back disability on the 
basis that none of these conditions was shown in service or 
within one year after service. 

3.  The additional evidence presented since February 1996 
does not show that any of these conditions had their onset in 
service or within any applicable one-year presumptive period. 

4.  A VA audiological evaluation performed in August 2001 
shows that the veteran has Level I hearing acuity (between 0 
and 59 percent average puretone decibel hearing loss, with 
100 percent speech discrimination) in each ear. 


CONCLUSIONS OF LAW

1.  A February 1996 rating decision which denied service 
connection for a stomach condition, a hiatal hernia, and a 
low back disability is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since February 1996 is 
not new and material, and the claims for service connection 
for a stomach condition, to include peptic ulcer disease, a 
hiatal hernia, and a low back disability have not been 
reopened.  38 U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 
2002); 38 C.F.R.  § 3.156 (2000), § 3.159 (2001).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85-4.87, Diagnostic Code 6101 
(1999 & 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act.  See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations will be collectively 
referred to as "the VCAA." 

The VCAA appears to have left intact the requirement that a 
claimant present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claims were received prior to 
that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  In this case, the RO issued rating 
decisions, statements of the case, and supplemental 
statements of the case, all of which outlined the evidence 
needed to grant the benefits sought on appeal.  In letters 
dated March 2001 and July 2001, the RO also notified the 
veteran of the provisions of the VCAA and of the evidence he 
should submit to prove his claims.  Since these 
communications meet the standard set forth by the VCAA, the 
Board finds that no further development is needed.  The Board 
also finds that the RO has fundamentally complied with the 
duty-to-assist requirement of the VCAA with respect to the 
issue concerning the propriety of the initial noncompensable 
evaluation for the veteran's bilateral hearing loss 
disability, as the veteran underwent a VA audiological 
evaluation in August 2001. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted version of 38 U.S.C.A. 
§ 5103, the Board finds that further development of the 
record is not necessary.  See also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
therefore finds that disposition of the veteran's claims at 
the present time is appropriate.

II.  New and Material Evidence to Reopen Claims for 
Service Connection for a Stomach Condition, Peptic 
Ulcer Disease and a Hiatal Hernia

The veteran is seeking service connection for a stomach 
condition, peptic ulcer disease and a hiatal hernia.  Service 
connection for VA disability compensation purposes is awarded 
to a veteran who served on active duty during a period of war 
or during a post-December 31, 1946, peacetime period, for any 
disease or injury that was incurred in or aggravated by a 
veteran's active service, or for certain chronic diseases 
such as peptic ulcer disease or arthritis that were initially 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 U.S.C.A.  
§§ 1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

In this case, original claims for service connection for a 
stomach condition and for a hiatal hernia were denied by the 
RO in February 1996.  The evidence at that time included the 
veteran's service medical records, none of which made any 
reference to stomach problems or a hiatal hernia.  Records 
from Miners Memorial Hospital Association disclosed that the 
veteran was seen for complaints of epigastric pain in 
November 1973 which the veteran reported of about 2 years' 
duration.  X-rays revealed a possible ulcer.  Studies in 1984 
also showed evidence of an ulcer and of a small esophageal 
hiatal hernia.  None of these records, however, included a 
medical opinion relating either condition to service.  The RO 
thus concluded that no stomach condition or hiatal hernia was 
shown in service or within one year after separation from 
service.  The veteran was notified of that decision and of 
his appellate rights in a February 1996 letter but did not 
seek appellate review within one year of notification.  
Therefore, that decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A.§ 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In 1999, 
the veteran sought to reopen his claims for service 
connection for a stomach condition, to include peptic ulcer 
disease, and a hiatal hernia.  When a claim to reopen is 
presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). 

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence submitted since the final February 1996 rating 
decision includes numerous treatment records from Miners 
Memorial Hospital Association, dated 1973; several VA 
healthcare facilities, dated from 1996 until 2000; and 
Appalachian Regional Healthcare, dated 1997.  The Board notes 
that the records from Miners Memorial Hospital Association 
are merely duplicates of records previously considered by the 
RO in February 1996 and thus, they cannot serve to reopen the 
veteran's claim.  However, most of the other records are new, 
as they were not associated with the claims file at the time 
of the February 1996 rating decision.  Some of these records 
also pertain to treatment for peptic ulcer disease, a hiatal 
hernia, and other gastrointestinal problems.  Unfortunately, 
none of these records includes medical evidence concerning 
the date of onset of any of these conditions, and there is no 
medical evidence which relates any of these conditions to 
service.  Accordingly, none of these records is probative of 
the central issue of whether the veteran's stomach condition, 
peptic ulcer disease or hiatal hernia had their onset in 
service or during the one-year presumptive period after 
service.  

The Board has also considered statements provided by the 
veteran, his wife and his daughter, including the veteran's 
testimony at a personal hearing in July 2000. Similarly, the 
Board has considered the statement from an individual who 
reportedly served with the veteran and remembered that the 
veteran received treatment including pills that made the 
veteran's stomach hurt all the next day.  The Board finds 
that these statements cannot be deemed material as defined 
under 38 C.F.R. § 3.156.  Evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue."  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Lay statements provided by the 
veteran, his family members, and friend fail to meet either 
test.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Here, the record does not reflect that the 
veteran, his family or friend possess the medical training 
and expertise necessary to render an opinion as to either the 
cause or etiology of a stomach condition, peptic ulcer 
disease or a hiatal hernia.  Therefore, these statements, 
unsupported by medical evidence, are neither probative of the 
central issue in this case nor so significant that they must 
be considered in order to fairly decide the merits of these 
claims.  

As a whole, the evidence received since the February 1996 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran's stomach condition, peptic ulcer disease or hiatal 
hernia had their onset in service or that peptic ulcer 
disease was manifest to a compensable degree within one year 
after separation from service.  Therefore, it follows that 
new and material evidence has not been submitted since 
February 1996.  Accordingly, the February 1996 rating 
decision remains final.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 

III.  New and Material Evidence to Reopen A 
Claim for Service Connection for a Low Back 
Disability

The veteran is also seeking service connection for a low back 
disability which was previously denied by the RO in the 
unappealed February 1996 rating decision.  The evidence at 
that time included the veteran's service medical records, 
none of which made any reference to the veteran's spine.  
When examined in 1994, the veteran reported that he first 
injured his back in 1993.  X-rays revealed Grade I 
spondylolisthesis with narrowing of L5-S1.  In February 1996, 
the RO thus concluded that the veteran was first treated for 
a low back disability many years after service and that no 
medical professional had attributed this disability to 
service.  As noted, that decision is final and cannot be 
reopened unless new and material evidence is presented.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.156, 20.302, 
20.1103.

The Board has reviewed the evidence submitted since the 
February 1996 rating decision, including records from Miners 
Memorial Hospital Association, several VA healthcare 
facilities, and Appalachian Regional Healthcare, none of 
which includes a medical opinion showing that the veteran's 
low back disability had its onset in service or that 
arthritis of the low back was manifest to a compensable 
degree during the one-year presumptive period after service.  
Accordingly, these records are not probative of the central 
issue of whether the veteran's low back disability had its 
onset in service or is otherwise related to service.  

The Board has also considered statements provided by the 
veteran, his wife and his daughter in support of his claims.  
Similarly, the Board has considered the statement of a fellow 
veteran who recalled that the veteran complained of back pain 
following an anti-tank mine explosion in service.  However, 
since the record does not reflect that any of these 
individuals possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
etiology of an orthopedic condition such as a low back 
disability, these statements, unsupported by medical 
evidence, are not probative of the central issue in this 
case.  See Jones and Espiritu, both supra.  

In conclusion, the Board finds that the evidence received 
since the February 1996 rating decision, when viewed either 
alone or in light of all of the evidence of record, does not 
tend to show that the veteran's low back disability had its 
onset in service or that the veteran had arthritis of the low 
back manifested to a compensable degree within one year after 
separation from service.  Therefore, the February 1996 rating 
decision remains final.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims.  See Graves, supra. 


IV.  Initial Evaluation for Bilateral Hearing Loss

In a November 2001 rating decision, the RO granted service 
connection for bilateral hearing loss, but assigned a 
noncompensable evaluation (zero percent) effective February 
2000.  The veteran disagreed with that decision.  Since the 
veteran's claim arises from his disagreement with the initial 
noncompensable evaluation assigned following a grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging", with equal consideration for the entire 
body of evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.  The percentage 
evaluation is found from Table VII (in 38 C.F.R. § 4.87) by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the 
vertical column appropriate to the numeric designation level 
for the ear having the poorer hearing.  See 38 C.F.R. 
§§ 4.85(b), 4.87, Diagnostic Codes 6100-6110 (2000).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial compensable evaluation for 
bilateral hearing loss.  The only pertinent evidence in this 
case is an August 2001 VA audiological evaluation report.  At 
that time, speech recognition scores were 100 percent in each 
ear.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
45
45
42
LEFT
30
35
60
60
41

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to these results show a bilateral hearing loss disability 
that is most consistent with a noncompensable evaluation.  In 
particular, these findings yield a numerical designation of I 
for each ear (between 0 and 49 percent average puretone 
decibel hearing loss, with 100 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of zero percent.  

The Board thus finds that the veteran's bilateral hearing 
loss was properly assigned a noncompensable evaluation.  
Despite statements by the veteran and several family members 
that his hearing loss disability warrants a compensable 
evaluation, including the veteran's testimony at a May 2002 
hearing before the undersigned member of the Board, as 
laypersons without medical expertise or training, their 
statements are of limited probative value.  See Espiritu, 
supra.  In any event, their contentions are insufficient to 
establish entitlement to a higher schedular evaluation for 
defective hearing because ". . . disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann, 3 
Vet. App. at 349.  Here, the mechanical application clearly 
establishes a noncompensable evaluation for the veteran's 
service-connected bilateral hearing loss disability. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial compensable evaluation for the veteran's bilateral 
hearing loss disability.  Accordingly, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.



ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for a stomach condition, peptic 
ulcer disease and a hiatal hernia, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the claim for service connection for a low back disability, 
the appeal is denied. 

The claim for a compensable evaluation for bilateral hearing 
loss is denied




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

